Citation Nr: 1242505	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected psychophysiological gastrointestinal reaction manifested by irritable colon syndrome, currently rated 50 percent disabling. 

2.  Entitlement to an increased rating for service-connected myositis, lumbo-paravertebral muscles, recurrent, currently rated 40 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and March 2008 issued by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2011, the Board remanded the Veteran's claims for additional development.

Since the most recent adjudication by the Agency of Original Jurisdiction (AOJ) in the August 2012 supplemental statement of the case, the Veteran has submitted additional evidence in support of his claims.  In September 2012, the Veteran's representative submitted a waiver of the Veteran's right to have his appeal remanded to the AOJ for consideration of the additional evidence.

The issues of increased ratings for service-connected low back and psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002 & 2012); 38 C.F.R. § 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to his service-connected disabilities and that a TDIU rating is therefore warranted.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2012). 

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2012).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2012).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2012).

Throughout the period on appeal, the Veteran has been service-connected for a psychiatric disability, rated as 50 percent disabling, and a back disorder, rated as 40 percent disabling.  His combined disability rating throughout the appeal period has been 70 percent.  Accordingly he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Therefore, the material issue is whether the Veteran's psychiatric and back disabilities preclude substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 4.16; see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Board now turns to the pertinent evidence of record, which shows that the Veteran has a high school education with some college, and 20 years of post-service work experience as mail carrier and mail clerk with the United States Postal Service (USPS).  The Veteran asserts that he retired on disability from the USPS in 1999 due to his service-connected psychiatric and low back disabilities, and has not worked since that time.  

Employment records submitted by the Veteran show that his last day in pay status with the USPS was in December 1999, though he had not performed his regular duties since August 1999.  He applied for disability retirement in December 1999, and it appears that his application for disability retirement was approved in February 2000.  Employment medical records show that, due to panic attacks and other psychiatric symptoms, the Veteran was put on light duty and was approved for a change in duties from a mail carrier to a desk clerk.  Those records also note that the Veteran's physical limitations were of concern to his employer.  In November 1999, the Veteran was referred for a psychiatric evaluation by his employer.  Following an interview of the Veteran and his spouse, a psychiatrist determined that the Veteran suffered from a chronic and severe mental condition that totally incapacitated him from employment.

In connection with current claims for increased ratings, the Veteran was afforded VA examinations in April 2007 and March 2009 to evaluate his service-connected low back and psychiatric disabilities.  While the those examiners did not render opinions as to employability, they did indicate functional impairment due to the Veteran's service-connected disabilities.  Specifically, following an interview with the Veteran and a review of his VA treatment records, the April 2007 VA psychiatric examiner found the Veteran to have symptoms that caused moderate impairment in social functioning, and assigned a global assessment of functioning (GAF) score of 50, indicative of serious impairment.  The April 2007 and March 2009 VA spine examiners noted functional limitations caused by the Veteran's low back disability, including limitations in standing and walking.  Significantly, the March 2009 VA psychiatric examiner noted that the Veteran's history and psychiatric examination supported his contention that he was unemployed due to his mental disorder.  However, due to other findings in the March 2009 VA psychiatric examination report inconsistent with that conclusion, the Board found that additional examination and opinion regarding employability were necessary.

Pursuant to the Board's February 2011 remand, the Veteran was afforded a VA general medical examination in December 2011.  Following clinical evaluation of the Veteran and a review of the Veteran's claims file and VA medical records, the examiner found that the Veteran's gastrointestinal symptoms associated with his psychiatric disorder impacted his ability to work in that he would require a bathroom near his work.  However, the examiner stated that the Veteran would be able to perform a regular duty job.  Regarding the Veteran's low back disability, the examiner found that the Veteran would be restricted to a sedentary/light duty job (administrative or clerical) in order to obtain and secure gainful employment, but should not be required to lift more than 10 pounds, perform repetitive bending at the waist, or stand or walk for more than 15 consecutive minutes.  Significantly, the December 2011 VA examiner did not consider the Veteran's other psychiatric symptoms, or specifically state whether the Veteran's service-connected disabilities, alone, rise to the severity of precluding gainful employment.  Nor did the examiner address the Veteran's education or prior employment history, which involved both standing and lifting.

Due to the omission of the Veteran's psychiatric symptoms by the December 2011 VA examiner, the Veteran was afforded a May 2012 VA psychiatric examination, which consisted of a clinical interview and a review of the Veteran's claims file and VA medical records.  Based on that assessment, the VA examiner determined that there was total impairment due to the Veteran's physical and psychiatric conditions.  The examiner concluded that the Veteran's service-connected neuropsychiatric condition was severe enough to render him unemployable.  In support of that conclusion, the examiner noted the Veteran's psychophysiological gastrointestinal reaction manifested by irritable bowel syndrome and cited to medical literature pertaining to the impact of irritable bowel syndrome on functioning.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the May 2012 VA examiner's opinion to be the most probative and persuasive evidence of record.  That opinion was based on a thorough clinical examination, a review of the claims file, and was supported by rationale, which demonstrated an understanding of the Veteran's pertinent medical and work history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). Moreover, that VA examiner's findings are consistent with the other lay and clinical evidence, which indicates that the Veteran has been unemployed since December 1999 and retired on disability from the USPS due to his psychiatric problems after a November 1999 psychiatrist essentially determined that his psychiatric problems rendered him unemployable.  Furthermore, although the examiner did not consider the Veteran's low back disability, the examiner found that the Veteran's service-connected psychiatric disorder alone is sufficient to render the Veteran unemployable.  The March 2009 examiner reached the same conclusion based on the history and examination.  Further, there are no other contrary competent medical opinions of record that considered all of the Veteran's service-connected disabilities.  

For the foregoing reasons, the Board considers the May 2012 VA opinion sufficient for purposes of deciding the issue of TDIU and finds it unnecessary to remand the Veteran's TDIU claim for a VA examination.  The Board is mindful of its general duty to supplement the record by obtaining an examination that includes an opinion as to the effect of a Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995). However, in this case, such additional development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

After careful review, the Board finds that the competent evidence of record shows that the Veteran's psychiatric disorder and other service-connected disabilities have collectively precluded gainful employment during the period on appeal.  Indeed, the aforementioned VA opinion, which the Board deems probative, expressly indicates that the Veteran's service-connected disabilities render him incapable of obtaining or performing work that would permit him to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Moreover, in light of the Veteran's level of education, his history of employment in positions that require significant standing and lifting and interaction with the public, and the lack of evidence of any vocational training or experience in a field that does not involves physical exertion or public interaction, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow when his service-connected disabilities are jointly taken into account.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Indeed, when considering the collective limitations demonstrated in the pertinent clinical and lay evidence, the Veteran would appear to be incapable of obtaining or maintaining gainful employment, and to have been so throughout the entire period on appeal.  38 C.F.R. § 4.16(a) (2012).

Accordingly, considering the Veteran is unemployable based upon his service-connected disabilities, the Board finds that a TDIU rating is warranted.  The evidence shows that, throughout the period on appeal, it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. Therefore, a TDIU is granted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A TDIU rating is granted.


REMAND

Although the Board regrets the delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claims for increased ratings for his psychiatric disorder and his lumbar spine disability.

Initially, the Board observes that the Veteran filed a claim for increased ratings for his service-connected disabilities that was received at the RO on March 23, 2007.  Therefore, the rating period on appeal extends from March 23, 2006, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2012).  Pursuant to the Board's prior February 2011 remand, VA treatment records were obtained dating back to August 2006.  Prior to that, the most recent VA treatment record associated with the claims file is dated in June 2005.  The record shows that the Veteran has been receiving regular VA treatment, to include treatment for his service-connected disabilities, since at least August 2001, and there is no indication that the Veteran stopped seeking VA treatment between June 2005 and August 2006.  On the contrary, currently associated VA treatment records suggest that the Veteran did receive VA treatment during that period, as indicated by references to vital readings during that period.  Therefore, the Board finds that additional remand is necessary in order to obtain VA records dating back to at least as early as March 2006, as evidence showing an increase in the severity of his service-connected disabilities during that period could support entitlement to an increased ratings. 
38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, ongoing VA treatment records should be obtained on remand, as the most recent VA treatment record associated with the claims file is dated in September 2011. 

Next, the Board observes that the Veteran was afforded a VA examination to evaluate his lumbar spine disability in September 2011.  At that time, the VA examiner found no evidence of neurological problems associated with the Veteran's lumbar spine disability.  However, the Board observes that VA treatment records during the period on appeal show that the Veteran has been treated for low back pain, sciatica, and weakness in the legs.  A February 2011 VA medical record indicates that a March 2007 MRI showed findings of nerve impingement.  Additionally, a September 2007 MRI showed a diffuse disc bulge at L4-L5 causing moderate to severe spinal canal stenosis and mild narrowing of the neural foramina bilaterally.  The Board further observes that the Veteran suffers from type II diabetes mellitus with associated neuropathies, for which he is not service-connected.  In this regard, neurological findings pertaining to the lower extremities noted on VA spine examination in April 2007 were determined to be non-radicular in nature.  However, upon VA examination in April 2007 and March 2009, the Veteran reported urinary urgency, urinary frequency, nocturia and leg or foot weakness, which the March 2009 examiner appeared to relate to the service-connected back disability by stating "no" when asked whether the etiology of these symptoms was unrelated to the claimed disability.  However, this is not clear as no explanation was provided.  

In light of the foregoing, the Board finds that it has a duty to assist the Veteran by obtaining another VA examination in support of his low back claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  While the Veteran's most recent VA examination is not overly stale, and the Veteran has not asserted that his condition has worsened since that examination, there appears to be conflicting evidence as to whether the Veteran's lumbar spine disability is manifested by neurological impairment of the lower extremities.  Thus, the Board finds an additional examination and opinion are needed to fully and fairly assess the merits of his low back claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2012).  

Next, with respect to the Veteran's psychiatric claim, the Board observes that the Veteran was recently afforded a VA examination in May 2012, during which the examiner opined that the Veteran's mental disorder caused total occupational and social impairment.  However, the examiner did not provide a rationale for the conclusion, although a rationale was provided to support the finding that the Veteran was unemployable, and assigned a GAF score of 65, which is indicative of only mild impairment.  Therefore, the Board finds that additional examination is warranted to determine the Veteran's current level of impairment due to his psychiatric disability.  In this regard, the Board notes that the criteria for a total rating contemplate that the Veteran has total occupational and social impairment while TDIU requires that the Veteran be unable to obtain and maintain substantially gainful employment.  See 38 C.F.R. §§ 4.16, 4.130 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding VA treatment records dated from June 2005 to August 2006, and any VA treatment records dated from September 2011.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for all opinions and reconcile it with all pertinent evidence of record, including the VA medical records showing evidence of sciatica, nerve impingement, and lower extremity neurological impairment; prior VA examination reports, which declined to diagnosed lower extremity neurological impairment secondary to the Veteran's lumbar spine disability; and, any other pertinent medical records obtained in accordance with this remand.  Specifically, the VA examiner's opinion should address the following: 

a) Set forth all current complaints, findings, and diagnoses pertaining to any lumbar spine disorder. 

b) Provide range of motion and repetitive range of motion findings of the lumbar spine. 

c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's lumbar spine disorder, to include on flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his lumbar spine disorder.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician. 

e) State whether the Veteran's service-connected lumbar spine disorder is manifested by any neurological impairment and, if so, which nerves are involved, and the extent of the impairment.  In this regard, the examiner's attention is directed to VA examinations of April 2007 and March 2009, during which the Veteran reported urinary urgency, urinary frequency, nocturia and leg or foot weakness, which the March 2009 examiner appeared to relate to the service-connected back disability by stating "no" when asked whether the etiology of these symptoms was unrelated to the claimed disability.  Conduct any testing deemed necessary.  Explain the meaning of any abnormal results obtained.  To the extent that the Veteran's neurological symptoms are etiologically related to a disability separate and apart from his lumbar spine disorder, identify those symptoms and the underlying disability. 

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should set forth all signs and symptoms of the service-connected disability.  A GAF score should also be assigned and an explanation for the score provided.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions.  If the examination reports do not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's increased rating claims, after taking any other development action that is deemed warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


